Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 08/19/2019:
Claims 21-40 (for a total of 20) have been examined.
Claims 1-20 have been canceled by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Information Disclosure Statement
1.	The IDS statements filed on 08/19/2019 and 04/15/2020 objected to because of the following informalities: 
these IDS statements have been filed in the “Substitute for form 1449/PTO” format, which causes the complete search through all the references of the IDS statement via the IDS Viewer or other US PTO EAST search to be performed significantly time consuming. 



Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.1	Claims 21, 29-30 and 36-37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1.1.1	Claims 21, 29-30 and 37 recite the following limitations/features: “human driven vehicle(s);” “vehicle fleet that includes one or more autonomous vehicles and one or more human driven vehicles,” “operator(s) of one or more human driven vehicles” that are not taught, or included, or supported in the specification as originally filed or as published. While the specification as published, in Para [0019, 0022, 0041, other], provides support for the “… fleet that can include, for example, autonomous vehicles … that can be configured to operate in a plurality of operating modes such as a manual operating mode (e.g., the vehicle is fully controlled by a human driver),” the specification is silent about “human driven vehicle(s);” “vehicle fleet that includes one or more autonomous vehicles and one or more human driven vehicles,” “operator(s) of one or more human driven vehicles.”
For the purpose of this examination, the following limitations/features: “human driven vehicle(s);” “vehicle fleet that includes one or more autonomous vehicles and one or more human driven vehicles,” “operator(s) of one or more human driven vehicles” are not given a patentable weight, and are withdrawn from consideration.
Hence, the corresponding limitations/features of claim 21 will be interpreted as the following: “… identifying an occurrence of an event associated with an autonomous vehicle, wherein the autonomous vehicle is included in a vehicle fleet for providing vehicles services to users, and wherein the vehicle fleet includes one or more autonomous vehicles 
in response to identifying the occurrence of the event associated with the autonomous vehicle, identifying one or more human vehicle operators

identifying the one or more human vehicle operators based at least in part on at least one of a distance, a time, or a route between 
 the corresponding limitations/features of claim 30 will be interpreted as the following: “… identifying, by a computing system comprising one or more computing devices, an occurrence of an event associated with an autonomous vehicle, wherein the autonomous vehicle is included in a vehicle fleet for providing vehicles services to users, and wherein the vehicle fleet includes one or more autonomous vehicles 
in response to identifying the occurrence of the event associated with the autonomous vehicle, identifying, by the computing system, one or more human vehicle operators 
the corresponding limitations/features of claim 37 will be interpreted as the following: “… identifying an occurrence of an event associated with an autonomous vehicle, wherein the autonomous vehicle is included in a vehicle fleet for providing vehicles services to users, and wherein the vehicle fleet includes one or more autonomous vehicles 
identifying one or more human vehicle operators 
1.1.2	Claims 21, 25 and 38-39 recite the following limitations/features: “facilitating communication with the human vehicle operator to request that the human vehicle operator operate the autonomous vehicle to control a motion of the autonomous vehicle;” “facilitating communication with the human vehicle operator” that are not taught, or included, or supported in the specification as originally filed or as published. While the specification as published, in Para [0032, 0083], provides support for the “… facilitating communication with a user to request that the user operate the autonomous vehicle to control the motion of the vehicle 
For the purpose of this examination, the following limitations/features: “facilitating communication with the human vehicle operator to request that the human vehicle operator operate the autonomous vehicle to control a motion of the autonomous vehicle;” “facilitating communication with the human vehicle operator,” in claims 21, 25 and 38-39, will be interpreted as the following: “facilitating communication with a user/occupant of autonomous vehicle as being a human vehicle operator to request that the user/occupant of autonomous vehicle as being a human vehicle operator operate the autonomous vehicle to control a motion of the autonomous vehicle;” “facilitating communication with the user/occupant as being a human vehicle operator of autonomous vehicle.”
1.1.3	Claim 36 recites the following limitations/features: “financial incentive” that is not taught, or included, or supported in the specification as originally filed or as published.
	For the purpose of this examination, the claimed “financial incentive” is not given a patentable weight, and is withdrawn from consideration.

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.1	Claims 21-29 and 37-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
2.1.1	Independent claims 21 and 37, as well as dependent claims 22-23, 25, 27, 29 and 38-39 recite the limitation “human vehicle operator/human vehicle operator(s) within the vehicle fleet,” which is unclear whether this/these human vehicle operator(s) are located, or are not located within the claimed autonomous vehicle, which renders the claims indefinite. 
Although dependent claim 29 recites that “… the identifying the one or more human vehicle operators based at least in part on at least one of a distance, a time, or a route between the human vehicle operator and the autonomous vehicle,” it is still unclear whether this human vehicle operator is located, or is not located within the claimed autonomous vehicle, which renders the claims indefinite, because it is well known in the art that a human vehicle operator, as being located, or not being located within a vehicle, can still be characterized, or defined, or determined as being located, or not being located within a vehicle based on at least one of a distance, a time, or a route between the human vehicle operator and the autonomous vehicle, where in the  distance, the time, or the route between the human vehicle operator and the autonomous vehicle would be “0”, or would have a “0” value, if the human vehicle operator would be located within the autonomous vehicle. Clarification and/or appropriate correction is required.
For the purpose of this examination, it will be interpreted that the ““human vehicle operator/human vehicle operator(s) within the vehicle fleet” is not located within the autonomous vehicle, similar to how it is claimed in independent claim 30 and depended claims 31-36 that depend on claim 30.
2.1.2	Claims 22-29 and 38-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 21-39 rejected under 35 U.S.C. 103 as being unpatentable over Latotzki (Pub. No.: US 2018/0088574A1) in view of Wood (Pub. No.: US 2018/0124213A1), further in view of Auracher (Pub. No.: US 2018/0128001A1) and further in view of Joyce (Pub. No.: US 2017/0297565A1).
As per claims 21, 30 and 37, Latotzki discloses through the invention, see entire document, a computing system / method / non-transitory computer-readable media comprising instructions for providing user control of autonomous vehicles, comprising: 
one or more processors (see entire document, particularly fig. 1, Para [0024-0025]); and 
one or more memory devices, the one or more memory devices storing instructions that when executed by the one or more processors cause the computing system to perform operations (see entire document, particularly fig. 1, abstract, Para [0024-0025, 0029, 0043]), the operations comprising: 
identifying an occurrence of an event associated with an autonomous vehicle, wherein the autonomous vehicle is included in a vehicle fleet for providing vehicles services to users, and wherein the vehicle fleet includes one or more autonomous vehicles (see entire document, particularly Para [0030, 0036, 0043, 0047] – teaching, in Para [0047], for example, “… [t]he system that may also communicate teaches on “autonomous vehicle as a part of, or included in a service provider, such as vehicle fleet for providing vehicles services to users” in the instant application, because it is well known in the art that a vehicle fleet or a fleet of vehicles typically have a remote or distant center/server/control/center in connection/communication with vehicles, wherein the vehicles are also in  connection/communication); 
in response to identifying the occurrence of the event associated with the autonomous vehicle, identifying one or more human vehicle operators (see entire document, particularly Para [0043] – teaching a control system for a vehicle that is operable to control the vehicle in an autonomous or semi-autonomous mode, and that is operable to either stop the vehicle or hand over control of the vehicle to an occupant (which then becomes the driver) of the vehicle when the system determines that the vehicle is approaching an event or event point at which the control should not be operating in the autonomous or semi-autonomous mode; the event that may comprise a hazardous driving condition (such as a hazardous road condition or such as an object or obstacle) ahead of the vehicle or an imminent failure in said control system that may affect said control system's ability to control the vehicle in the autonomous or semi-autonomous mode.
The examiner finds that the “an imminent failure in said control system that may affect said control system's ability to control the vehicle in the autonomous or semi-autonomous mode” in the Latotzki reference teaches on “an identified / identifying an occurrence of an event associated with an autonomous vehicle, wherein the autonomous vehicle is providing a transportation service to an operator of a plurality of operators in response to one or more service requests for the transportation service made to an entity (e.g., service provider) that coordinates the transportation service by the autonomous vehicle” in the subject application, similar to how it is described in Para [0019-0020, 0023-0024, 0027, 0067, 0069, 0071, 0077, 0092] of the originally filed application).

Latotzki does not explicitly disclose through the invention, or is missing in response to identifying the occurrence of the event associated with the autonomous vehicle, identifying one or more human vehicle operators within the vehicle fleet, to potentially operate the autonomous vehicle to move the autonomous vehicle from a stopped position; determining a human vehicle operator to operate the autonomous vehicle based at least in part on a profile associated with the human vehicle operator / a human vehicle operator to operate the autonomous vehicle based at least in part on a profile associated with the human vehicle operator, wherein the human vehicle operator is not located within the autonomous vehicle; facilitating communication with user/occupant of autonomous vehicle to request that the user/occupant of autonomous vehicle, as being a human vehicle operator, operate the autonomous vehicle to control a motion of the autonomous vehicle; providing one or more control signals to cause the autonomous vehicle to enter into an operating mode that allows the human vehicle operator to control the motion of the autonomous vehicle.  
However, Wood teaches through the invention (see entire document), particularly in Para [0017, 0074, 0056], a service provider that can use a fleet of vehicles to provide a service to a plurality of users; a human operator associated with the service provider; identifying the one or more user(s) of the service based, at least in part, on a user's willingness to provide help to an autonomous vehicle 104. 
Wood further teaches through the invention (see entire document), particularly in Para [0017, 0056], fleet that can include … autonomous vehicles that can provide the services of the service provider; the services that can include, for example, transportation services (e.g., rideshare services), courier services, delivery services, etc.; a user of the service that can be a user that has downloaded a software application associated with the service provider, a user that has made a service request with the service provider, a user that is a customer of the service provider, a user that has registered with (e.g., signed-up with, has an account with, has a profile with, has subscribed to) the service provider, etc.; identifying one or more user(s) of the service based, at least in part, on a user's willingness to provide help to an autonomous vehicle 104; for instance, to become a user of the service (e.g., from the service provider), an individual that may need to create a profile and/or account; the profile and/or account that can include a variety of information about the user; for example, the profile and/or account that can include a portion that allows the user to indicate whether the user is willing to provide assistance to an autonomous vehicle (e.g., 
Auracher, in turn, teaches through the invention (see entire document), particularly in Para [0025, 0030, 0032, 0006], technical advantage that the vehicle is able to drive to a free loading site, without a driver of the vehicle having to go himself to the loading site; vehicle that knows where the loading site is located and, for example, may communicate this to the driver or, for instance, may drive autonomously to the loading site; vehicle that may be the user of the communication network; therefore, for instance, the vehicle itself that is able to drive autonomously to the loading site based on the route; transport vehicle that is to be parked for the time being, thus, temporarily, in a parking area within the loading facility; that it may be that the transport vehicle is also supposed to be taken over by a different driver at a later time.
The examiner finds that the above, in the Auracher reference, teaches on “determining a human vehicle operator to operate the autonomous vehicle based at least in part on a profile associated with the human vehicle operator,” “providing one or more control signals to cause the autonomous vehicle to enter into an operating mode that allows the human vehicle operator to control the motion of the autonomous vehicle,” in the subject application.
Joyce, in turn, teaches through the invention (see entire document), particularly in claims 6 and 14, computer programmed to receive a request from an occupant to control of the autonomous vehicle; and transfer control of the autonomous vehicle to the occupant; receiving a request from an occupant to control of the autonomous vehicle; and transferring control of the autonomous vehicle to the occupant.
The examiner finds that the above in the Joyce reference teaches on “facilitating or establishing or providing communication, such as a wireless connection, with the at least one operator/occupant/passenger to request that the at least one operator/occupant/passenger, as being a human driver, operate the autonomous vehicle to control a motion of the autonomous vehicle to change a location of or move the autonomous vehicle” in the subject application.
Joyce further teaches through the invention, and in particular in fig.1-2, Para [0040], block 135, wherein the computer 12 analyzes the system fault to determine a severity threshold or level as described above in which the vehicle 8 must park itself or relinquish control to the occupant.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Latotzki by incorporating, applying and utilizing the above steps, technique and features as taught by Wood. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to make, by users, service requests with service provider; and to provide, by autonomous vehicles, the services of the service provider; the services that can include, for example, transportation services (e.g., rideshare services) (see entire Wood document, particularly Para [0017]);  
by incorporating, applying and utilizing the above steps, technique and features as taught by Auracher. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to supposedly take over transport vehicle by a different driver at a later time (see entire Auracher document, particularly Para [0006]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Joyce. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to receive a request from an occupant to control of the autonomous vehicle; and transfer control of the autonomous vehicle to the occupant (see Joyce, claim 6); and determine whether to park vehicle by the vehicle itself or relinquish control to the occupant (see Joyce, Para [0040]).

As per claim 22, Latotzki does not explicitly disclose through the invention, or is missing profile associated with the human vehicle operator that comprises data indicative of a willingness of the human vehicle operator to operate the autonomous vehicle. 
However, Wood teaches through the invention (see entire document), particularly in Para [0017, 0074, 0056], a service provider that can use a fleet of vehicles to provide a service to a plurality of 
Wood further teaches through the invention (see entire document), particularly in Para [0017, 0056], fleet that can include … autonomous vehicles that can provide the services of the service provider; the services that can include, for example, transportation services (e.g., rideshare services), courier services, delivery services, etc.; a user of the service that can be a user that has downloaded a software application associated with the service provider, a user that has made a service request with the service provider, a user that is a customer of the service provider, a user that has registered with (e.g., signed-up with, has an account with, has a profile with, has subscribed to) the service provider, etc.; identifying one or more user(s) of the service based, at least in part, on a user's willingness to provide help to an autonomous vehicle 104; for instance, to become a user of the service (e.g., from the service provider), an individual that may need to create a profile and/or account; the profile and/or account that can include a variety of information about the user; for example, the profile and/or account that can include a portion that allows the user to indicate whether the user is willing to provide assistance to an autonomous vehicle (e.g., to address a condition); identifying one or more user(s) of the service that have indicated a willingness to provide assistance; additionally, or alternatively, the service provider that may track (e.g., via a computing device) which users have previously addressed conditions associated with an autonomous vehicle; identifying one or more user(s) based, at least in part, on the user's history of addressing conditions associated with a vehicle.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Latotzki by incorporating, applying and utilizing the above steps, technique and features as taught by Wood. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to make, by users, service requests with service provider; and to provide, by autonomous vehicles, the services of the service provider; the services that can include, for example, transportation services (e.g., rideshare services) (see entire Wood document, particularly Para [0017]).  

As per claim 23, Latotzki discloses through the invention (see entire document), obtaining data associated with an evaluation of the autonomous vehicle that indicates that the autonomous vehicle is in a safe condition to be operated by the human vehicle operator (see entire document, particularly Para [0043] – teaching control system for a vehicle that is operable to control the vehicle in an autonomous or semi-autonomous mode, and that is operable to either stop the vehicle or hand over control of the vehicle to an occupant (which then becomes the driver) of the vehicle when the system determines that the vehicle is approaching an event or event point at which the control should not be operating in the autonomous or semi-autonomous mode; the event that may comprise a hazardous driving condition (such as a hazardous road condition or such as an object or obstacle) ahead of the vehicle or an imminent failure in said control system that may affect said control system's ability to control the vehicle in the autonomous or semi-autonomous mode.
The examiner finds that the “an imminent failure in said control system that may affect said control system's ability to control the vehicle in the autonomous or semi-autonomous mode” in the Latotzki reference teach on “evaluating the autonomous vehicle to indicate that the autonomous vehicle is in a safe condition to be operated by the occupant/user as being a human vehicle operator,” or “performing an evaluation of the event associated with the autonomous vehicle to determine that it is safe for the occupant/user as being a human vehicle operator to operate the autonomous vehicle” in the subject application, because it is well known in the art that an imminent failure in a control or some other system, or somewhere else is an upcoming failure, or a failure that is about to happen, but not happened yet, and therefore the autonomous vehicle is in a safe condition to be operated by the occupant/user as being a human vehicle operator, before the failure happened.

As per claim 24, Latotzki discloses through the invention (see entire document), event that comprises a fault associated with the autonomous vehicle that hinders an ability of the autonomous vehicle to autonomously operate without human user input to the autonomous vehicle (see entire document, particularly Para [0043] – teaching a control system for a vehicle that is operable to control the vehicle in an autonomous or semi-autonomous mode, and that is operable to either stop the vehicle or hand over control of the vehicle to an occupant (which then becomes the driver) of the vehicle when the system an imminent failure in said control system that may affect said control system's ability to control the vehicle in the autonomous or semi-autonomous mode.

The examiner finds that the “an imminent failure in said control system that may affect said control system's ability to control the vehicle in the autonomous or semi-autonomous mode” in the Latotzki reference teaches on “event that comprises a fault associated with the autonomous vehicle that hinders an ability of the autonomous vehicle to autonomously operate without human user input to the autonomous vehicle” in the subject application, similar to how it is described in Para [0020, 0023, 0024, 0027, 0067, 0069, 0071, 0077, 0092] of the originally filed application.

As per claim 25, Latotzki does not explicitly disclose through the invention, or is missing facilitating communication with the human vehicle operator comprises: providing a communication to a user device associated with the user/occupant as being a human vehicle operator. 
However, Wood teaches through the invention (see entire document), particularly in Para [0051], providing the location reports to the service provider (e.g., via one or more communication network(s)) when permission is given by the user, a software application associated with the service provider is running on the user device, after the user has submitted a service request (e.g., to hail a vehicle for transportation services, courier, delivery, other services).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Latotzki by incorporating, applying and utilizing the above steps, technique and features as taught by Wood. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to make, by users, service requests with service provider; and to provide, by autonomous vehicles, the services of the service provider; the 

As per claim 26, Latotzki does not explicitly disclose through the invention, or is missing communication that comprises a textual message. 
However, Wood teaches through the invention (see entire document), particularly in Para [0018], operations system that can send a communication to the selected user (e.g., a text message to the user's mobile phone).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Latotzki by incorporating, applying and utilizing the above steps, technique and features as taught by Wood. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to make, by users, service requests with service provider; and to provide, by autonomous vehicles, the services of the service provider; the services that can include, for example, transportation services (e.g., rideshare services) (see entire Wood document, particularly Para [0017]).

As per claim 27, Latotzki does not explicitly disclose through the invention, or is missing communication that comprises an incentive for the human vehicle operator to assist the autonomous vehicle. 
However, Wood teaches through the invention (see entire document), particularly in Para [0024], the selected user(s) that can confirm or deny the request to address the condition associated with the vehicle; in the event that a user confirms the request, the operations computing system that can pair the user with the vehicle and provide the user with the incentive; the user that can walk to the vehicle, that can use the vehicle for its service (e.g., to transport the user).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Latotzki by incorporating, applying and utilizing the above steps, technique and features as 
As per claim 28, Latotzki does not explicitly disclose through the invention, or is missing communication provided via a software application associated with an entity the coordinates the provision of vehicle services by the vehicle fleet based at least in part on service requests for vehicle services. 
However, Wood teaches through the invention (see entire document), particularly in Para [0051], providing the location reports to the service provider (e.g., via one or more communication network(s)) when permission is given by the user, a software application associated with the service provider is running on the user device, after the user has submitted a service request (e.g., to hail a vehicle for transportation services, courier, delivery, other services).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Latotzki by incorporating, applying and utilizing the above steps, technique and features as taught by Wood. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to make, by users, service requests with service provider; and to provide, by autonomous vehicles, the services of the service provider; the services that can include, for example, transportation services (e.g., rideshare services) (see entire Wood document, particularly Para [0017]).

As per claim 29, Latotzki does not explicitly disclose through the invention, or is missing identifying the one or more human vehicle operators within the vehicle fleet, to potentially operate the autonomous vehicle that comprises: identifying the one or more human vehicle operators based at least in part on at least one of a distance, a time, or a route between the human vehicle operator and the autonomous vehicle. 
However, Auracher teaches through the invention (see entire document), particularly in Para [0032, 0006], technical advantage that the user of the communication network may be informed efficiently 
The examiner finds that the above, in the Auracher reference, teaches on “identifying human vehicle operator based at least in part on at least one of a distance, a time, or a route between the human vehicle operator and the autonomous vehicle,” in the subject application, because it is well known in the art that an ability of an informed or contacted user to get from a starting position (where the user is located) to a site, such as a loading site (where the vehicle is located) is typically a product or a function of distance and/or time and/or route between the starting position (where the user is located) and the site, such as the loading site (where the vehicle is located), similar to how it is discussed and/or presented in Para [0028, 0079] of the specification as published.
Additionally, the specification does not discuss or provide any specific algorithm, or formula, or program for identifying one or more human vehicle operators based at least in part on at least one of a distance, a time, or a route between the human vehicle operator and the autonomous vehicle. 
Hence, the efficiently informed user of the communication network as to how he is able to get from the starting position to the loading site, in the Auracher reference, teaches on “identifying human vehicle operator based at least in part on at least one of a distance, a time, or a route between the human vehicle operator and the autonomous vehicle,” in the subject application, because it is well known in the art that an ability of an informed or contacted user to get from a starting position (where the user is located) to a site, such as a loading site (where the vehicle is located) is typically a product or a function of distance and/or time and/or route between the starting position (where the user is located) and the site, such as the loading site (where the vehicle is located), similar to how it is discussed and/or presented in Para [0028, 0079] of the specification as published.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Latotzki by incorporating, applying and utilizing the above steps, technique and features as taught by Auracher. A person of ordinary skill, ordinary creativity would have been motivated to do so, with 

As per claims 31-32, Latotzki does not explicitly disclose through the invention, or is missing autonomous vehicle as being is subject to one or more limitations of one or more operating parameters of the autonomous vehicle while in the operating mode; wherein the one or more limitations comprise at least one of a limitation on a speed associated with the autonomous vehicle, a limitation on a distance associated with the autonomous vehicle, a limitation on a location to which the autonomous vehicle can travel, or a limitation of an amount of time the user can operate the autonomous vehicle. 
However, Joyce teaches through the invention, and in particular in fig. 1-2, Para [0025], in the event of an optical sensor failure, the data passed on to the state estimator that will be either corrupt or missing, generating a biased position estimate for the navigation computer 14; the navigation computer 14 that relies on this data to know where in the world the vehicle 8 is with respect to the waypoints, so a simple LIDAR failure could result in the navigation module thinking that the vehicle 8 is only 10 meters away from the target when in reality it is 100 meters away.
The examiner finds that the above in the Joyce reference teaches on a limitation on a distance associated with the autonomous vehicle in the subject application.
Joyce further teaches through the invention, and in particular in fig. 1-2, Para [0036], Navigation Computer 14 that may stop working, which is considered a major navigational failure which could result in property damage; this type of major fault that can be considered a "5" on the severity scale of 1 to 5, which would result in parking the vehicle 8 as quickly as possible so the fault can be addressed and corrected..
The examiner finds that the above in the Joyce reference teaches on limitations on a speed, a distance, and a location associated with the autonomous vehicle in the subject application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Latotzki by incorporating, applying and utilizing the above steps, technique and features as taught by Joyce. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a 
As per claim 33, Latotzki does not explicitly disclose or is missing limitation on the location is based at least in part on at least one of sensor data acquired by the autonomous vehicle or map data provided to the autonomous vehicle. 
However, Joyce teaches through the invention, and in particular in fig. 1-2, Para [0025], in the event of an optical sensor failure, the data passed on to the state estimator that will be either corrupt or missing, generating a biased position estimate for the navigation computer 14; the navigation computer 14 that relies on this data to know where in the world the vehicle 8 is with respect to the waypoints, so a simple LIDAR failure could result in the navigation module thinking that the vehicle 8 is only 10 meters away from the target when in reality it is 100 meters away.
The examiner finds that the above in the Joyce reference teaches on limitation on location based at least in part on at least one of sensor data (event of an optical sensor failure in the instant case) acquired by the autonomous vehicle in the subject application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Latotzki by incorporating, applying and utilizing the above steps, technique and features as taught by Joyce. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine an occupant status and whether the occupant is able and willing to take control of the autonomous vehicle in the event of a failure of nominal vehicle operation (see Joyce, Para [0043]).

As per claim 34, Latotzki further discloses through the invention (see entire document), autonomous vehicle that is in a stopped position that is at least partially in a travel way (see entire document, particularly Para [0039] – teaching Safe Harbor Maneuver (SHM) as any maneuver which brings the vehicle to the relatively safest stopping point; the path that may be drafted by the above discussed environmental scene detection processing algorithms and paths planners; the path plan that may involve 
The examiner finds that the “vehicle stop on shoulder of highway, vehicle stop in parking bay” in the Latotzki reference teach on “a vehicle stopped position which is at least partially in a vehicle travel way” in the subject application.

As per claim 35, Latotzki does not explicitly disclose or is missing requesting that the human vehicle operator operate the autonomous vehicle to control the motion of the autonomous vehicle that comprises: providing, by the computing system, a communication to a user device associated with the human vehicle operator, the communication comprising a request to control the motion of the autonomous vehicle to move the autonomous vehicle completely out of the travel way. 
However, Wood teaches through the invention (see entire document), particularly in Para [0051], providing the location reports to the service provider (e.g., via one or more communication network(s)) when permission is given by the user, a software application associated with the service provider is running on the user device, after the user has submitted a service request (e.g., to hail a vehicle for transportation services, courier, delivery, other services).
Joyce, in turn, teaches through the invention, and in particular in claims 6 and 14, computer programmed to receive a request from an occupant to control of the autonomous vehicle; and transfer control of the autonomous vehicle to the occupant; receiving a request from an occupant to control of the autonomous vehicle; and transferring control of the autonomous vehicle to the occupant.
The examiner finds that the above in the Joyce reference teaches on “facilitating or establishing or providing communication, such as a wireless connection, with the at least one passenger to request that 
Joyce further teaches through the invention, and in particular in fig.1-2, Para [0040], block 135, wherein the computer 12 analyzes the system fault to determine a severity threshold or level as described above in which the vehicle 8 must park itself or relinquish control to the occupant.
The examiner finds that the “vehicle that must park itself or relinquish control to the occupant” in the Joyce reference teach on “requesting the selected passenger operate the autonomous vehicle to control a motion of the autonomous vehicle to move the autonomous vehicle completely out of the travel way (otherwise to move the vehicle to parking)” in the subject application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Latotzki by incorporating, applying and utilizing the above steps, technique and features as taught by Wood. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to make, by users, service requests with service provider; and to provide, by autonomous vehicles, the services of the service provider; the services that can include, for example, transportation services (e.g., rideshare services) (see entire Wood document, particularly Para [0017]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Joyce. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to receive a request from an occupant to control of the autonomous vehicle; and transfer control of the autonomous vehicle to the occupant (see Joyce, claim 6); and determine whether to park vehicle by the vehicle itself or relinquish control to the occupant (see Joyce, Para [0040]).

As per claim 36, Latotzki does not explicitly disclose through the invention, or is missing communication that further comprises an incentive for the human vehicle operator to move the autonomous vehicle completely out of the travel way. 
However, Wood teaches through the invention (see entire document), particularly in Para [0024], the selected user(s) that can confirm or deny the request to address the condition associated with the vehicle; in the event that a user confirms the request, the operations computing system that can pair the user with the vehicle and provide the user with the incentive; the user that can walk to the vehicle, that can use the vehicle for its service (e.g., to transport the user).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Latotzki by incorporating, applying and utilizing the above steps, technique and features as taught by Wood. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to make, by users, service requests with service provider; and to provide, by autonomous vehicles, the services of the service provider; the services that can include, for example, transportation services (e.g., rideshare services) (see entire Wood document, particularly Para [0017]).

As per claim 38, Latotzki does not explicitly disclose through the invention, or is missing facilitating communication with the human vehicle operator to request that the human vehicle operator operate the autonomous vehicle to operate the autonomous vehicle. 
However, Joyce teaches through the invention (see entire document), particularly in claims 6 and 14, computer programmed to receive a request from an occupant to control of the autonomous vehicle; and transfer control of the autonomous vehicle to the occupant; receiving a request from an occupant to control of the autonomous vehicle; and transferring control of the autonomous vehicle to the occupant.
Joyce further teaches through the invention, and in particular in fig.1-2, Para [0040], block 135, wherein the computer 12 analyzes the system fault to determine a severity threshold or level as described above in which the vehicle 8 must park itself or relinquish control to the occupant.
The examiner finds that the above in the Joyce reference teaches on “facilitating or establishing or providing communication, such as a wireless connection, with the at least one operator/occupant/passenger to request that the at least one operator/occupant/passenger, as being a 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Latotzki by incorporating, applying and utilizing the above steps, technique and features as taught by Joyce. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to receive a request from an occupant to control of the autonomous vehicle; and transfer control of the autonomous vehicle to the occupant (see Joyce, claim 6); and determine whether to park vehicle by the vehicle itself or relinquish control to the occupant (see Joyce, Para [0040]).

As per claim 39, Latotzki does not explicitly disclose through the invention, or is missing facilitating communication with the human vehicle operator to request that the human vehicle operator operate the autonomous vehicle to operate the autonomous vehicle that comprises: providing a textual message to a user device associated with the human vehicle operator, the textual message comprising at least one of an inquiry as to the human vehicle operator's willingness to operate the autonomous vehicle or request that the user operate the autonomous vehicle. 
However, Wood teaches through the invention (see entire document), particularly in Para [0017, 0074, 0056], a service provider that can use a fleet of vehicles to provide a service to a plurality of users; a human operator associated with the service provider; identifying the one or more user(s) of the service based, at least in part, on a user's willingness to provide help to an autonomous vehicle 104. 
Wood further teaches through the invention (see entire document), particularly in Para [0017, 0056], fleet that can include … autonomous vehicles that can provide the services of the service provider; the services that can include, for example, transportation services (e.g., rideshare services), courier services, delivery services, etc.; a user of the service that can be a user that has downloaded a software application associated with the service provider, a user that has made a service request with the service provider, a user that is a customer of the service provider, a user that has registered with (e.g., signed-up with, has an account with, has a profile with, has subscribed to) the service provider, etc.; identifying one 
Wood further teaches through the invention (see entire document), particularly in Para [0018], operations system that can send a communication to the selected user (e.g., a text message to the user's mobile phone).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Latotzki by incorporating, applying and utilizing the above steps, technique and features as taught by Wood. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to make, by users, service requests with service provider; and to provide, by autonomous vehicles, the services of the service provider; the services that can include, for example, transportation services (e.g., rideshare services) (see entire Wood document, particularly Para [0017]).

2.	Claim 40 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Latotzki, Wood, Auracher and Joyce, further in view of Yamada (Pub. No.: US 2017/028987A1).
As per claim 40, Latotzki does not explicitly disclose through the invention, or is missing determining that a passenger of the autonomous vehicle is not willing or unable to operate the autonomous vehicle.
However, Yamada teaches through the invention (see entire document), particularly in Para [0064], autonomous driving control unit 12 that acquires various kinds of information about occupants from 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Latotzki by incorporating, applying and utilizing the above steps, technique and features as taught by Yamada. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to alert one of the vehicle occupants who is determined to be suitable to drive the vehicle based on the information acquired by the acquisition unit that he/she has been selected as the driver of the vehicle (e.g., rideshare services) (see entire Yamada document, particularly abstract).


Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662